DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the lead insertion hole" in line 2 (claim 1 discloses lead insertion holes and so it is unclear if this refers to a single lead insertion hole or all the lead insertion holes).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al. (herein Enami) (US PG Pub 2013/0021753) in view of Hattori et al. (herein Hattori) (US 2015/0295467).Regarding Claim 1:In Figures 1-4, Enami discloses an electric compressor (motor driven compressor, see paragraph [0018])  comprising: a circuit board (60, see paragraph [0028]) on which a switching element (IGBT 20 with leads 21 on 60) that is configured to convert DC power supplied from an outside into AC power are mounted (IGBTs are known in the art as switching elements capable of converting DC power from an external power supply to AC power, for example as explained by Hattori in paragraph [0034]); a motor (not shown)  rotationally driven by the AC power output from the switching element (three phases of motor, see paragraph [0024]); a compression mechanism (not shown) which is driven by the motor and is configured to compress a fluid (see paragraph [0018]); and a lead holding member (30) disposed between an element main body (depicted as 20 in Figures 2 or 4) of the switching element (20) and the circuit board (60), wherein the circuit board (60) includes a plurality of through-holes (61) through which a plurality of leads (21) that extend from the element main body are respectively inserted (as seen in Figure 1 and discussed in paragraph [0028]), and wherein the lead holding member (30) includes lead insertion holes (31) through which the plurality of leads (21) are inserted such that positions of the plurality of leads are held at positions that correspond to positions of the through-holes (as explained in paragraph [0028] and seen in Figures 1-2).Enami discloses a single switching element and thereby fails to disclose a plurality of Regarding Claim 2:Enami as modified Hattori discloses the electric compressor, wherein the lead insertion hole (lead insertion hole 131, of the embodiment shown in Figure 3B) is tapered such that an inner diameter gradually decreases from one of the element main bodies side toward the circuit board side (as seen in Figure 3B and described in paragraph [0039]).Regarding Claim 3:Enami as modified Hattori discloses the electric compressor, further comprising: a casing (not fully shown but 10 would form a portion of the casing) in which a driving circuit accommodation portion that accommodates the circuit board and the lead holding member is formed (driving circuit accommodation portion not shown but extremely well known in the art in order to protect the components and would be obviously formed in a manner similar to what is shown in Hattori’s Figure 1, wherein the electronic components are stored in a driving circuit accommodation portion 8 of the casing 3), wherein the lead holding member  (30) is provided to cover at least a part of the element main bodies (as modified) from the plurality of leads side with respect to the plurality of switching elements in a state of being fixed to the casing in the driving circuit accommodation portion (the lead holding member would cover the switching elements as it is shown in Figures 2 or 4).Regarding Claim 4:Enami as modified Hattori discloses the electric compressor, wherein the element main bodies are fixed to the casing by fixing screws (screws 70 provide an indirect fixture for the element main bodies 20 to the casing portion 10 as seen in Figure 1), and wherein the lead holding member covers only a part of the element main bodies so as to expose the fixing screws (the fixing screws that indirectly fix the element main bodies to the casing are broadly viewed as part of the element main bodies and as seen in Figure 1, these screws are exposed with respect to the lead holding member. Alternately, the bottom portion of the element main bodies 20 is not covered by the lead holding member as seen in Figure 1).Regarding Claim 5:Enami as modified Hattori discloses the electric compressor, wherein the element main bodies (as modified to include a plurality of element main bodies) are fixed to the casing by fixing screws (screws 70 provide an indirect fixture for the element main bodies 20 to the casing portion 10 as seen in Figure 1) and wherein the lead holding member has opening portions at positions that correspond to the fixing screws (lead holding member 30 has opening portions, i.e., screw holes, that are occupied by the screws 70 as seen in Figures 1-2).Regarding Claim 6:Enami as modified Hattori discloses the electric compressor, further comprising: a motor connection member (32, 33) that electrically connects the motor and the circuit board to each other (see paragraph [0024]) as a first end portion (32) is connected to the motor and a second end portion (33) is connected to the circuit board (see Figure 1), wherein the lead holding member includes a connection member holding portion that holds the motor connection member (as seen in Figure 1, the leading holding member 30 has a connection member holding portion) so as to hold a position of the second end portion at a position that corresponds to a connection position with the circuit board (as seen clearly in Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130224050 – Motor Driven compressor..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746